1. This court rendered an opinion and entered a judgment in this case reversing the trial court, 74 Ga. App. 167
(39 S.E.2d, 90). The Supreme Court having granted certiorari and reversed that judgment, 202 Ga. 55 (42 S.E.2d 117), the judgment of reversal originally entered by this court on the main bill of exceptions is vacated.
2. There was no error in the rulings of the trial court in disapproving and setting aside the order of the Fulton County Civil Service Board.
Judgment affirmed on main bill and on cross-bill of exceptions. Sutton, C. J., and Felton, J., concur.
                         DECIDED APRIL 25, 1947.